DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022, has been entered.
Claims 1-19, 23-25, 38, and 39 are canceled.
Claims 20-22, 26-37, and 40-43 are pending and examined on the merits.

Response to Amendment
	The claim listing includes a typographical error.  Claims 1-29 are listed with the status identifier of canceled, with “29” as a typographical error for “19.”  A proper response to the Office Action should list claims 1-19 as being canceled. 

Claim Objections
Claims 20-22, 26-37, and 40-43 are objected to because of the following informalities:
Claim 20 is objected to because a comma should be inserted after “conversion” in line 7 for proper punctuation.  Additionally, the word “reaction” should be inserted after the recitation “gaseous” in the third-to-last line such that the claim consistently recites “gaseous reaction mixture” (see lines 3-4 of the claim).  Since claim 20 is objected to, its dependent claims, claims 21, 22, 26-37, and 40-43, must be objected to.
Claim 26 is objected to because “;” and “-“ should be deleted before the period ending the claim.  Since claim 26 is objected to, its dependent claims, claims 27-29, 40, 41, and 43, must be objected to.
Claim 43 is objected to because the word “reaction” should be inserted after the recitation “gaseous” for consistency with the recitation “gaseous reaction mixture” in parent claim 20 (lines 3-4 of claim 20).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22, 26-37, and 40-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is rendered indefinite by the recitation “a feed rate of the gaseous reaction mixture in the reactor device” in the last two lines.  Prior to this recitation, claim 20 does not recite that the “gaseous reaction mixture” is fed into the reactor device.  Instead, claim 20 recites that H2 (hydrogen) and CO2 (carbon dioxide) are “channeled into the reactor device to form a gaseous reaction mixture therein” (lines 3-4) and “the H2 and CO2 form the gaseous mixture inside it” (lines 14-15; “it” being the reactor device).  Since the “gaseous reaction mixture” is not fed into the reactor device, then there is no “feed rate of the gaseous reaction mixture in the reactor device.”  Since claim 20 is indefinite, then its dependent claims, claims 21, 22, 26-37, and 40-43, are rendered indefinite.  Therefore, claims 20-22, 26-37, and 40-43 must be rejected under 35 U.S.C. 112(b). 

Claim Interpretation
Regarding the last two lines of claim 20, the “feed rate of the gaseous reaction mixture in the reactor device” will be considered to be either (a) the feed rate of the H2 channeled into the reactor device plus the feed rate of the CO2 channeled into the reactor device; or (b) the feed rate of a gaseous reaction mixture formed from H2 and CO2, wherein the gaseous reaction mixture is channeled into the reactor device (in this case, the gaseous reaction mixture is not formed in the reactor device).

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of methanogenic microorganisms” (lines 1-2) and “means of a driving jet nozzle” (line 6) in claim 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20, 21, 26-33, 35-37, and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Schmack (WO 2014/000731. Machine Translation cited below) in view of Vogelpohl (US 4,940,546) and Lanting (US 2002/0192809. Previously cited), and in light of Isacoff (US 2007/0128662. Previously cited).
Schmack discloses the use of a bioreactor for producing a methane-containing gas from hydrogen (H2) and carbon dioxide (CO2), wherein the bioreactor contains at least one suitable hydrogenotrophic methanogenic bacterium which can form methane from hydrogen and carbon dioxide (page 4, third-to-last and second-to-last paragraphs of Machine Translation).  The bioreactor reads on a ‘reactor device.’  The bacteria may be freely in solution in the bioreactor, specifically in a culture medium known from the prior art (page 5, second and third paragraphs of Machine Translation).  Schmack does not specifically state that the culture medium is an aqueous medium.  However, it is obvious that the culture medium is aqueous since Schmack discloses that an electrolyzer for generating hydrogen and oxygen from water may be located inside the bioreactor (page 5, fifth paragraph of Machine Translation) which would indicate that water must be present in the culture medium.  Moreover, the Examiner takes official notice that the skilled artisan would have recognized that culture media known from the prior art for bacterial culture are aqueous media.  
Schmack teaches that in one embodiment, the culture medium can be recirculated so that, for example, the culture medium is supplied in the vicinity of the reactor bottom and the culture medium is removed from the upper region of the bioreactor (page 5, third paragraph of Machine Translation).  Therefore, Schmack is comparable to the claimed invention since Schmack teaches that at least a portion of the culture medium (which is obvious to be an aqueous medium) in the reactor device (the bioreactor of Schmack) is returned to the reactor device.
Hydrogen and carbon dioxide can be introduced into the bioreactor via two separate gas inlets or they are mixed before entering the bioreactor and introduced into the bioreactor via a common gas inlet (page 5, sixth paragraph of Machine Translation).  This reads on the claimed limitation that hydrogen and carbon dioxide are channeled into the reactor device (the bioreactor of Schmack), wherein the hydrogen and carbon dioxide form the gaseous reaction mixture inside it.
A biomethane-containing gas is produced in the bioreactor, wherein the biomethane-containing gas is a gas consisting of a significant proportion of biomethane produced by the hydrogenotrophic methanogenic bacteria from hydrogen and carbon dioxide (page 5, second-to-last paragraph of Machine Translation).  The gas formed in the bioreactor preferably has a biomethane content of more than 10%, and may also contain amounts of hydrogen and carbon dioxide and smaller concentrations of other compounds (page 5, second-to-last paragraph of Machine Translation).  In a preferred embodiment, the resulting biomethane-containing gas is recirculated from the gas outlet into the bioreactor (page 5, last paragraph of Machine Translation).  It is particularly preferred to remove the biomethane-containing gas in the upper part of the bioreactor and to recycle it at the lower end of the bioreactor (paragraph bridging pages 5 and 6 of Machine Translation).  This recirculation is shown in Figure 1 of Schmack.  Specifically, Figure 1 shows bioreactor 3 having a recirculation line 22 for culture medium and/or biomethane-containing gas formed in the bioreactor (page 9, fourth paragraph of Machine Translation), showing that the recirculation line 22 leaves from the top end of the bioreactor.  It is evident that the recirculation of the biomethane-containing gas does not involve altering the composition of the portion of the biomethane-containing gas that is being recirculated.  Since the biomethane-containing gas is removed from the upper part of the bioreactor, then the biomethane-containing gas accumulates in the top end of the bioreactor.  Therefore, Schmack is comparable to the claimed invention since Schmack teaches that at least a portion of the gas, which accumulates in the top end of the reactor device (the bioreactor), is returned to the reactor device (the bioreactor) without altering the composition of the returned portion of the gas.

Schmack differs from the claimed invention in that Schmack does not expressly disclose:	the contact surface between the culture medium (obvious to be aqueous) with the hydrogenotrophic methanogenic bacteria (‘methanogenic microorganisms’) and the gaseous reaction mixture (CO2 + H2) is increased by means of a driving jet nozzle for generating a driving jet directed into the bioreactor (reading on ‘reactor device’) during the conversion; 
the portion of biomethane-containing gas that is recirculated is returned to the driving jet nozzle, and 
the portion of culture medium that is recirculated is returned to the driving jet nozzle, 
wherein a return rate of biomethane-containing gas (reading on ‘the gas accumulating in the reactor device’) is greater than a feed rate of the gaseous reaction mixture (hydrogen and carbon dioxide introduced into the bioreactor) in the bioreactor (‘reactor device’).

Schmack teaches that in preferred embodiments, the gases supplied, in particular the hydrogen and carbon dioxide, are supplied as finely as possible (page 5, seventh paragraph; page 8, first paragraph of Machine Translation).  Additionally, Schmack teaches that a stirrer may be installed in the immediate vicinity of the gas inlet to mix and distribute both the culture medium and the supplied gases hydrogen and carbon dioxide (page 5, eighth paragraph of Machine Translation).
Vogelpohl discloses aerobic biological purification of pollutant-containing water (abstract).  A driving-jet nozzle is disposed in a first activated-sludge stage for the dispersion of air and the microorganisms in the waste water to be purified (column 2, lines 53-58). The driving-jet finely disperses microorganisms and supply air in the waste water (column 3, lines 18-21).  Additionally, Vogelpohl points out that the prior art describes how to use driving-jet nozzles in reactors for mixing gases and liquids (column 2, lines 41-44).  
Lanting discloses an anaerobic solids digestion apparatus comprising a digester, at least one nozzle, and a biogas source (abstract).  The digester comprises a mixed liquor which comprises bacteria which in a preferred embodiment are anaerobic bacteria (paragraph [0033]).  The anaerobic bacteria are used for the biodegradation of waste streams (paragraph [0030]).  The anaerobic bacteria convert the biodegradable material to a biogas which substantially is made up of methane and carbon dioxide (paragraph [0047]).  The apparatus comprises at least one nozzle comprising a gas inlet, a liquid inlet, and an outlet (paragraph [0015]).  See Figure 1 for the apparatus.  The apparatus comprises a recirculation system 46 that provides fluid communication for the mixed liquor L within the digester 30 from a mixed liquor outlet 50 (preferably in the bottom 52 of the digester vessel) to a liquid inlet 65 of at least one preferred two-phase nozzle 18 (paragraph [0037]).  See Figure 2 for the two-phase nozzle 18 comprising the liquid inlet 65.  As shown in Figure 1, the recirculation pump 6 circulates the recirculation stream and/or feed stream and pressurizes the slurry upstream of the two-phase nozzle 18 such that pump energy is transferred to the digester contents at the fluid outlet 20 of the two-phase nozzle 18 (paragraph [0039]; paragraph [0037] for defining the recirculation pump 6).  
The nozzle 18 of Lanting further comprises a nozzle gas inlet 13 in fluid communication with a biogas source, and a gas flow tube 15 extending from the nozzle gas inlet 13 to the gas tube outlet 33 in proximity to the nozzle outlet 20 (paragraph [0038]).  A preferred biogas source is a biogas recycle system 27 which uses a portion of the gas generated in digestion in the digester 30 as gas feed to the nozzle, wherein the portion of the biogas is from collection area 3 of the digester 30 (paragraph [0048]).  As the recycled mixed liquor and the recycled biogas exit the nozzle 18, further mixing occurs between the portion of the biogas and the recirculating mixed liquor at the nozzle outlet 20 and the outlet 33 of the gas flow tube with the gas creating increased turbulence at the nozzle discharge (paragraph [0050]).  This turbulence exerts an additional shearing force of the solid particles in the mixed liquor, further fracturing particles and thereby providing additional surface area of the degradable organics (paragraph [0050]).  This additional shearing mechanism further enhances the performance of the Lanting invention by providing for increased mass transfer rates when more of the degradable organics are exposed (paragraph [0050]).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to include a driving jet nozzle in the bioreactor of Schmack so that the recirculated culture medium and the recirculated biomethane-containing gas are sent to the driving jet nozzle for their delivery into the bioreactor, and a driving jet is directed into the bioreactor, when practicing the method of Schmack.  One of ordinary skill in the art would have been motivated to do this since it would have finely dispersed the culture medium and the gas to result in mixing and distributing the culture medium and the gas which is sought by Schmack (page 5, eighth paragraph of Machine Translation), and because the use of the driving jet nozzle would have finely divided the hydrogen and carbon dioxide in the biomethane-containing gas which is also sought by Schmack (page 5, seventh paragraph; page 8, first paragraph of Machine Translation).  The fine dispersal and mixing of the recirculated culture medium and the recirculated gas would have been expected since driving-jet nozzles have been used in reactors for mixing gases and liquids and finely dispersing them (as taught in Vogelpohl), and since the delivery of liquid and gas into a bioreactor using driving-jet nozzles and nozzles have been performed successfully in bioreactors comprising bacteria for the conversion of materials (as taught in Vogelpohl and Lanting).  Further still, it would have been obvious to have used a driving jet nozzle to deliver the recirculated culture medium and the recirculated gas back into bioreactor of Schmack since it would have fractured particles within the recirculated culture medium and gas, thereby providing additional surface area and increasing mass transfer rates for the bioconversion occurring in the bioreactor by the methanogenic bacteria; this would have been expected based on Lanting which demonstrates that the mixing and shearing as exerted by a nozzle of a mixed liquor and biogas would have a fracturing effect on particles.  There would have been a reasonable expectation of producing methane by this modification since Vogelpohl successfully used a driving jet nozzle for bioreactor in which bacterial activity is critical, and since Lanting successfully used a comparable nozzle (providing shearing force and mixing) in a bioreactor in which bacterial activity is critical and involves biogas comprising methane and carbon dioxide.  The driving jet nozzle inside the bioreactor of Schmack would have increased the contact surface between the culture medium with the methanogenic bacteria and the gaseous reaction mixture (hydrogen and carbon dioxide) since it finely disperses and mixes liquids and gases (as discussed above with respect to Vogelpohl) and fractures particles thereby increasing surface area and increasing mass transfer rates (as discussed above with respect to Lanting).
Additionally, it would have been obvious matter of routine experimentation to have varied the return rate of recirculated biomethane-containing gas into the bioreactor, including using a return rate of the recirculated biomethane-containing gas (which may contain carbon dioxide and hydrogen; see page 5, second-to-last paragraph of Machine Translation of Schmack) which is greater (including greater by at least a factor of 100) than the sum of the feed rate of the hydrogen and the feed rate of the carbon dioxide into the bioreactor (if they are introduced via two separate gas inlets; see page 5, sixth paragraph of Machine Translation of Schmack) or the feed rate of the mixture of hydrogen and carbon dioxide into the bioreactor (if mixed and introduced together via a common gas inlet; see page 5, sixth paragraph of Machine Translation of Schmack) in order to adjust the reaction equilibrium in the bioreactor which is critical for the formation of methane when performing the method rendered obvious by Schmack in view of Vogelpohl and Lanting.  The skilled artisan would have recognized that said return rate and the feed rate (of hydrogen and carbon dioxide, fed separately or together) are results-effective parameters since they affect the amount of the substrates, CO2 and H2, present in the bioreactor and thus affect the amount of methane that can be produced by their conversion.  Schmack teaches measuring the amounts of methane, hydrogen, and carbon dioxide in the biomethane-containing gas with measuring devices that are part of a control and regulation system that controls and regulates all gas inlets and outlets of the bioreactor depending on the gas composition and gas quantity (page 8, third paragraph of Machine Translation).  As an example, Schmack teaches that if the proportion of hydrogen or carbon dioxide of the resulting biomethane-containing gas is too high, the biomethane-containing gas may be recirculated to the bioreactor for conversion by the methane bacteria into methane (page 8, third paragraph of Machine Translation).  Therefore, Schmack recognizes the criticality of the amount of the gaseous substrates in the biomethane-containing gas which can be modified by controlling the gas inlets and outlets of the bioreactor, including modifying the recirculation of the biomethane-containing gas.  
Therefore, Schmack in view of Vogelpohl and Lanting render obvious instant claims 20, 26, and 30 are rendered obvious.
Regarding instant claim 21, Schmack discloses that suitable hydrogenotrophic methanogenic bacteria for their invention include Methanococcus thermolithotrophicus and Methanobacterium formicicum (page 4, second-to-last paragraph of Machine Translation).  These bacteria are members of Euryarchaeota, as evidenced by paragraph [0140] of Isacoff.  Schmack further teaches using mixed cultures of several hydrogenotrophic methanogenic bacteria (page 4, second-to-last paragraph of Machine Translation).  Given these teachings, it would have been prima facie obvious to have used any combination of the examples of suitable hydrogenotrophic methanogenic bacteria disclosed in Schmack in a mixed culture in the bioreactor, including a mixed culture of Methanococcus thermolithotrophicus and Methanobacterium formicicum.  Therefore, instant claim 21 is rendered obvious.
Regarding instant claims 27-29, Schmack discloses that the bioreactor has an outlet for the biomethane-containing gas produced in the bioreactor (page 5, third-to-last paragraph of Machine Translation).  In Figure 1, the resulting biomethane-containing gas is removed via a corresponding gas line 15 from the bioreactor 3 (page 9, third paragraph of Machine Translation).  This is distinct from the recirculation line 22 for recirculating biomethane-containing gas formed in the bioreactor (page 9, fourth paragraph of Machine Translation).  The removal of the biomethane-containing gas reads on draining a gas from at least one reactor, wherein the gas has methane.  Thus instant claims 27 and 28 are rendered obvious.  Regarding instant claim 29, Schmack teaches that the biomethane-containing gas formed in the bioreactor preferably has a biomethane content of more than 50% (page 5, second-to-last paragraph of Machine Translation), which is the range recited in instant claim 29.  Therefore, instant claim 29 is rendered obvious.
Regarding instant claim 31, Lanting teaches that for their biogas recycle system for recycling a portion of the biogas from the collection area 3 to the nozzle 18 (see Figure 1), a conduit 5 is provided that preferably has a control valve 4 for adjusting the rate of flow of the biogas in the conduit 5 (paragraph [0048]).  Lanting also teaches that the biogas recycle system 22 preferably includes internal gas nozzles 23 to force a gas upwardly around and into a draft tube 28 (paragraph [0066]).  The system may be further facilitated by an optional pump 49 to accelerate the flow of gas to the nozzles 23 (paragraph [0066]).  As discussed above, it would have been obvious to perform routine experimentation of the return rate of the biomethane-containing gas.  In performing the method rendered obvious by Schmack, Vogelpohl, and Lanting, it would have been obvious to have adjusted the rate of flow of the biomethane-containing gas delivered to the driving jet nozzle by using a pump since Lanting indicates that a pump can be used to accelerate the flow of gas to nozzles for delivering the gas to a reactor; the pump thus affects the rate of flow of the gas.  Therefore, instant claim 31 is rendered obvious.
Regarding instant claim 32, Schmack discloses that in the immediate vicinity of the gas inlet, a stirrer may be installed which mixes and distributes both the culture medium and the supplied gases hydrogen and carbon dioxide (page 5, eighth paragraph of Machine Translation).  This mixing reads on the culture medium (obvious that it is an aqueous medium) being circulated through the bioreactor (‘the reactor device’).  Moreover, as pointed out above, Schmack teaches that the culture medium can be recirculated so that, for example, the culture medium is supplied in the vicinity of the reactor bottom and the culture medium is removed from the upper region of the bioreactor (page 5, third paragraph of Machine Translation).  This also reads on the culture medium being circulated through the bioreactor.  Thus instant claim 32 is rendered obvious.
Regarding instant claim 33, Lanting teaches that for recirculation, a pump 6 may be used for moving the liquid through the conduit 60, 64 to the liquid inlet 65 of the nozzle 18 (paragraph [0037]).  In using the driving jet nozzle to deliver the recirculated culture medium and the recirculated biomethane-containing gas back into the bioreactor when practicing the method rendered obvious by Schmack, Vogelpohl, and Lanting, it would  have been obvious to the person of ordinary skill in the art to have included a pump to deliver the recirculated culture medium to the driving jet nozzle.  One of ordinary skill in the art would have been motivated to do this since the pump would have moved the culture medium to the driving jet nozzle for delivery to the bioreactor; this is supported by Lanting.  Therefore, instant claim 33 is rendered obvious.
Regarding instant claims 35-37, Schmack discloses that in the immediate vicinity of the gas inlet, a stirrer may be installed which mixes and distributes both the culture medium and the supplied gases hydrogen and carbon dioxide (page 5, eighth paragraph of Machine Translation).  The bioreactor comprising a stirrer reads on a ‘nonstationary reactor,’ thereby rendering obvious instant claim 35.  The bacteria may be freely in solution in the bioreactor of Schmack (page 5, second paragraph of Machine Translation) which reads on the bioreactor being a ‘submerse reactor.’  Thus instant claim 36 is rendered obvious.  Additionally, Schmack teaches that the bioreactor can be operated with a continuous or a discontinuous culture (page 5, third paragraph of Machine Translation).  A bioreactor comprising a stirrer that operated with a continuous or a discontinuous culture reads on the claimed ideal CSTR and the claimed ideal STR.  Therefore, instant claim 37 is rendered obvious.
Regarding claim 40, Schmack teaches that the carbon dioxide-containing gases can be further enriched so that preferably a carbon dioxide-containing gas having a specific range of carbon dioxide content is used for biological methanation (page 7, third paragraph of Machine Translation).  In a preferred embodiment, the carbon dioxide can also be obtained by separation from the air (page 7, fourth paragraph of Machine Translation).  This is shown in Figure 1 in which the carbon dioxide is supplied to the bioreactor 3 via carbon dioxide supply line 21 (page 9, fourth paragraph of Machine Translation).  The carbon dioxide supply line 21 provides the carbon dioxide from the carbon dioxide-binding module 7 (page 9, second paragraph of Machine Translation).  A carbon dioxide-containing air stream 26 is supplied to carbon dioxide-binding module 7 (page 9, fifth paragraph of Machine Translation), and carbon dioxide from that air stream is bound and desorbed to be made available for delivery to the carbon dioxide supply line 21 (page 9, second paragraph of Machine Translation; Figure 1).  Thus Schmack discloses enriching carbon dioxide in a gas mixture (the air stream).  Additionally, Schmack teaches using an electrolyzer for generating hydrogen and oxygen from water, either outside or inside the bioreactor (page 5, fifth paragraph of Machine Translation).  In Figure 1, a supply line for hydrogen 20 is provided from the electrolyzer 4 (page 9, fourth paragraph of Machine Translation).  Therefore, Schmack also teaches the optional limitation of instant claim 40 of electrolytic splitting of water for the channeling of hydrogen into the reactor device.  Thus instant claim 40 is rendered obvious.
Regarding instant claim 41, it would have been an obvious matter of routine experimentation to have varied the feed rate(s) of the hydrogen and carbon dioxide (provided separately or as a mixture) into the bioreactor, including using a feed rate(s) such that the volume of introduced H2 and CO2 per hour exceeds the volume capacity of the bioreactor (‘reactor device’) by at least the factor of 2, when practicing the method rendered obvious by Schmack, Vogelpohl, and Lanting in order to adjust the reaction equilibrium in the bioreactor which is critical for the formation of methane – the skilled artisan would have recognized that said feed rate is a results-effective parameter since it affects the amount of the substrates, CO2 and H2, present in the bioreactor and thus affects the amount of methane that can be produced by their conversion.  Schmack teaches measuring the amounts of methane, hydrogen, and carbon dioxide in the biomethane-containing gas with measuring devices that are part of a control and regulation system that controls and regulates all gas inlets and outlets of the bioreactor depending on the gas composition and gas quantity (page 8, third paragraph of Machine Translation).  As an example, Schmack teaches that if the proportion of hydrogen or carbon dioxide of the resulting biomethane-containing gas is too high, the biomethane-containing gas may be recirculated to the bioreactor for conversion by the methane bacteria into methane (page 8, third paragraph of Machine Translation).  Therefore, Schmack recognizes the criticality of the amount of the gaseous substrates in the biomethane-containing gas which can be modified by controlling the gas inlets and outlets of the bioreactor, including modifying the recirculation of the biomethane-containing gas.  Therefore, instant claim 41 is rendered obvious. 
Regarding instant claim 42, Schmack teaches that the bacteria may be freely in solution in the bioreactor, which is discloses as an alternative to the bacteria being immobilized on suitable carriers (page 5, second paragraph of Machine Translation).  The bacteria provided freely in solution in the bioreactor reads on the methanogenic microorganisms that are not immobilized in the culture medium (that is obvious to be aqueous).  Therefore, instant claim 42 is rendered obvious.
Regarding instant claim 43, it would have been obvious to have introduced the carbon dioxide and hydrogen (fed separately or together) into the bioreactor using the nozzle of Lanting when practicing the method rendered obvious by Schmack, Vogelpohl, and Lanting.  One of ordinary skill in the art would have been motivated to do this since it would have resulted in turbulence being exerted on the culture medium within the bioreactor which would have provided mixing, dispersal, and additional surface area of the substrates (in the culture medium and in the gas), making them more accessible to the methanogenic bacteria in the bioreactor which would have been desirable since it would improve the reaction of the bacteria with its substrates to produce methane; this is supported by paragraphs [0041], [0050], and [0051] of Lanting.  Paragraphs [0050]-[0051] in particular speak of the turbulence.  Therefore, instant claim 43 is rendered obvious.  
A holding of obviousness is clearly required.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schmack, Vogelpohl, Lanting, and Isacoff as applied to claims 20, 21, 26-33, 35-37, and 40-43 above, and further in view of Guiot (Environmental Science and Technology. 2011. 45: 2006-2012. Listed on IDS filed 12/7/20. Previously cited).
As discussed above, Schmack in view of Vogelpohl and Lanting (and in light of Isacoff, cited as evidence) renders obvious claims 20, 21, 26-33, 35-37, and 40-43.  The references differ from claim 22 in that they do not expressly disclose that the hydrogenotrophic methanogenic bacteria are supplied in the form of macroscopic colonies to the culture medium (obvious that it is aqueous).  
Guiot discloses using industrial anaerobic granules in a closed-loop gas-lift reactor (page 2007, left column, second full paragraph).  Specifically, the reactor was inoculated with anaerobic granules from a full-scale UASB plant treating fruit processing wastewater (page 2007, left column, last full paragraph).  The methanogenic potential of the fruit processing wastewater-treating anaerobic granules was characterized (page 2007, right column, last paragraph).  As shown in Table 1 on page 2008, hydrogenotrophic activity was detected in which the inoculum produced methane from a substrate comprising hydrogen and carbon dioxide.
Before the effective filing date of the claimed invention, it would have been obvious to have substituted the hydrogenotrophic methanogenic bacteria with industrial anaerobic granules (reading on ‘macroscopic colonies’) when practicing the method rendered obvious by Schmack, Vogelpohl, Lanting, and Isacoff for the predictable result of producing methane.  It would have been a simple matter of substituting hydrogenotrophic methanogenic bacteria that convert H2 and CO2 to methane with other known hydrogenotrophic methanogenic bacteria with the same property (the industrial anaerobic granules).  There would have been a reasonable expectation of success of producing methane by this substitution since the industrial anerobic granules provide hydrogenotrophic methanogenic bacteria which is sought for the invention of Schmack, and since Schmack teaches that other methanogenic bacteria may be included along with at least one hydrogenotrophic methanogenic bacterium for the practice of their invention (page 4, last paragraph of Machine Translation) which allows for the variety of bacteria with different activities disclosed in the anaerobic granules of Guiot (page 2007, last paragraph; Table 1).  Therefore, instant claim 22 is rendered obvious.
A holding of obviousness is clearly required.     

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Schmack, Vogelpohl, Lanting, and Isacoff as applied to claims 20, 21, 26-33, 35-37, and 40-43 above, and further in view of Skudder (US 2009/0137015. Previously cited).
As discussed above, Schmack in view of Vogelpohl and Lanting (and in light of Isacoff, cited as evidence) renders obvious claims 20, 21, 26-33, 35-37, and 40-43.  As discussed above regarding claim 33, Lanting teaches that for recirculation, a pump 6 may be used for moving the liquid through the conduit 60, 64 to the liquid inlet 65 of the nozzle 18 (paragraph [0037]).  Therefore, it was stated that in using the driving jet nozzle to deliver the recirculated culture medium and the recirculated biomethane-containing gas back into the bioreactor when practicing the method rendered obvious by Schmack, Vogelpohl, and Lanting, it would have been obvious to the person of ordinary skill in the art to have included a pump to deliver the recirculated culture medium to the driving jet nozzle.  
The references differ from claim 34 (which depends from claim 33) in that they do not expressly disclose that the pump is a driving jet pump.
Skudder discloses a method for preparing organic material for microbiological fermentations of municipal waste water sludge for reducing the waste water sludge and/or cellulosic material for the production of biofuels (abstract).  A jet pump may be used for recirculation of the sludge around the aerobic digester means and/or the anaerobic digester means (page 2, paragraph [0049]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to include a jet pump in the bioreactor when practicing the method rendered obvious by Schmack in view of Vogelpohl and Lanting (and in light of Isacoff, cited as evidence).  One of ordinary skill in the art would have been motivated to do this in order to use the jet pump to recirculate culture medium  – the recirculation would have been sought since Schmack discloses that the culture medium can be recirculated (page 5, third paragraph) and Skudder teaches recirculation of sludge in an anaerobic digester for a method in which the microbiological activity of the sludge is necessary in a reactor – this signifies that a jet pump would have been suitable for recirculating bacteria in a reactor wherein the activity of the bacteria is critical.  Therefore, instant claims 34 is rendered obvious.
A holding of obviousness is clearly required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-22, 26-37, and 40-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,329,588 in view of Schmack (WO 2014/000731. Machine Translation cited below) and in light of Isacoff (US 2007/0128662. Previously cited).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of `588 recite a device with functional language that sets forth the steps of the method of the instant claims.  The at least one reactor of claim 1 of `588 reads on the ‘reactor device’ of instant claim 1.  The feed mechanism as recited in claim 1 of `588 sets forth the claimed channeling of hydrogen and carbon dioxide into the reactor device to form a gaseous reaction mixture.  The first return pipe as recited in claim 1 of `588 sets forth the instantly claimed limitation of returning at least a portion of the gas, which accumulates in the top end of the reactor device, to the driving jet nozzle; in particular, the recitation of the gas agglomerating in the reactor and that the first return pipe is connected to the top end of each reactor signifies that the portion of the gas that is being returned is gas which accumulates in the top end of the reactor device (the ‘at least one reactor’ of claim 1 of `588).  The second return pipe in claim 1 of `588 sets forth the instantly claimed limitation of returning at least a portion of the aqueous medium in the reactor device to the driving jet nozzle.  Therefore, claim 1 of `588 reads on instant claims 20 and 26.
Regarding instant claim 22, claim 18 of `588 reads on it.
Regarding instant claims 27-29, claims 2-4 of `588 read on them, respectively.
Regarding instant claim 30, claim 1 of `588 recites that the return rate of the gas agglomerating in the reactor to the driving jet nozzle is larger than the feed rate of the hydrogen and carbon dioxide gas into the reactor.  However, the claims of `588 differ from instant claim 30 in that they do not recite that this is by at least a factor of 100.  However, it would have been a matter of routine experimentation to have varied the extent at which said return rate is larger than said feed rate since claim 1 of `588, including by at least a factor of 100, as it would have been expected that any difference would have been expected to result in the production of methane as long at the return rate is larger than the feed rate.  Therefore, the claims of `588 render obvious instant claim 30.
Regarding instant claim 31, the embodiment regarding the first return pipe in claim 5 of `588 reads on it.
Regarding instant claims 32 and 33, claim 6 of `588 reads on it.
Regarding instant claim 34, claim 7 of `588 reads on it.
Regarding instant claims 35 and 36, claims 8 and 9 of `588 read on them, respectively.  Claim 10 of `588 further recites an embodiment of instant claim 36.
Regarding instant claim 37, claim 11 of `588 reads on it.
Regarding instant claim 40, claim 14 of `588 reads on it.
Regarding instant claim 41, claim 16 of `588 reads on it.  Claim 17 of `588 further recites an optional limitation of instant claim 41.
Regarding instant claim 42, claim 19 of `588 reads on it.
Regarding instant claim 43, claim 15 of `588 reads on it.
Regarding instant claim 21, the claims of `588 do not recite that the methanogenic microorganisms are a mixture of different microorganisms of the phylum Euryarchaeota.  Schmack discloses the use of a bioreactor for producing a methane-containing gas from hydrogen and carbon dioxide, wherein the bioreactor contains at least one suitable hydrogenotrophic methanogenic bacterium which can form methane from hydrogen and carbon dioxide (page 4, third-to-last and second-to-last paragraphs of Machine Translation).  Schmack discloses that suitable hydrogenotrophic methanogenic bacteria for their invention include Methanococcus thermolithotrophicus and Methanobacterium formicicum (page 4, second-to-last paragraph of Machine Translation).  These bacteria are members of Euryarchaeota, as evidenced by paragraph [0140] of Isacoff.  Schmack further teaches using mixed cultures of several hydrogenotrophic methanogenic bacteria (page 4, second-to-last paragraph of Machine Translation).  Given these teachings, it would have been prima facie obvious to have used any combination of the examples of suitable hydrogenotrophic methanogenic bacteria disclosed in Schmack in a mixed culture as the methanogenic microorganisms used for production of methane in the claims of `588, including a mixed culture of Methanococcus thermolithotrophicus and Methanobacterium formicicum.  One of ordinary skill in the art would have been motivated to do this because they are suitable for use in a bioreactor for producing a methane-containing gas from hydrogen and carbon dioxide.  Therefore, the claims of `588 in view of Schmack (in light of Isacoff) render obvious instant claim 21.

Response to Arguments
Applicant’s arguments, filed March 21, 2022, with respect to the rejections under 35 U.S.C. 112(b) of claims 26-29, 31-34, 39-41, and 43, the rejections under 35 U.S.C. 112(a) of claims 20-22, 26-37, and 39-43, the rejection under 35 U.S.C. 103 of claims 20, 21, 26-32, 35-37, and 40-43 as being unpatentable over Mets in view of Kodukula, Cohen, Ghosh, and Lanting, and in light of Isacoff, the rejection under 35 U.S.C. 103 of claim 22 as being unpatentable over Mets, Kodukula, Cohen, Ghosh, Lanting, and Isacoff in further view of Guiot, and the rejection under 35 U.S.C. 103 of claims 33, 34, and 39 as being unpatentable over Mets, Kodukula, Cohen, Ghosh, Lanting, Isacoff, and Guiot in further view of Skudder, have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112(b) have been overcome by the amendments of claims 20, 26, 27, 31-33, 39-41, and 43.  The rejections under 35 U.S.C. 112(a) have been overcome by the amendments of claims 20, 26, 27, 31-33, 40, 41, and 43.  Regarding the rejections under 35 U.S.C. 103, Mets does not disclose that at least a portion of the gas, which accumulates in the top end of the reactor device, is returned to the reactor device as Mets discloses a stratified bioreactor which specific zones of carbon dioxide in the  bioreactor.  Therefore, these rejections have been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited reference Schmack in view of the newly cited reference Vogelpohl and the previously cited reference Lanting, as necessitated by the amendments to the claims.  Regarding Lanting, Applicant points out that the method of Lanting is based on digestion of anaerobically biodegradable solid material contained in waste stream, while the Applicant asserts that the methods of Mets, Cohen, and Ghosh rely on the mechanization of hydrogen and carbon dioxide in purely gaseous form.  However, Lanting is relied on for its teachings of techniques for delivering recirculated gas and mixed liquor (which encompasses a liquid) to a bioreactor via a nozzle.  Though Lanting speaks of the effect of the use of the nozzle on solids in a waste stream, it still speaks to the effect of the nozzle on other materials.  Furthermore, Vogelpohl is also cited in the new grounds of rejection to support the use of a driving jet nozzle.

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651